Citation Nr: 0403843	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel







INTRODUCTION

The veteran served on active duty from May 1988 to May 1992. 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington D.C. The VA will notify the veteran if 
further action is required.

REMAND

The Board recognizes that the veteran was diagnosed with 
folliculitis of the posterior neck in December of 2002.  On 
the separation medical examination, the physician identified 
"ingrown hairs post neck -small vesicor 7-9 non-infected."  

Pursuant to 38 C.F.R. § 3.159(c)(4)) a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability.  Therefore, 
in order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:  

1.	The RO should schedule the veteran for a 
comprehensive 
VA dermatology examination to determine the nature 
and etiology of any current skin disorder.  The 
claims file
and a copy of this remand must be made available to 
the 
examiner for review in conjunction with the 
examination, 
and the examiner should indicate in the examination 
report 
that this has been accomplished.  All indicated tests 
and 
studies should be conducted.  The examiner must offer 
an 
opinion, with complete rationale as to the etiology 
of any 
of the veteran's skin disorders found, to include 
whether 
it is at least as likely as not that any skin 
disability found 
is related to service.	

2.	The RO should contact the veteran and ask him to 
submit any treatment 
records for folliculitis to the RO not previously 
secured.
   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this remand is both to obtain 
clarifying information and to accord the appellant due 
process of the law.    
No action is required by the veteran until he receives 
further notice; he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office while the case is in remand status at the 
RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

